I concur in the judgment, but am unable to agree with what is said in the opinion of the presiding justice as to the insufficiency of the evidence to support the finding that appellant "is incapable of taking care of himself and managing his property." The evidence upon this point is not as satisfactory as it might be, and if the members of this court were sitting as trial judges, it is quite possible, or even probable, that we would not have come to the same conclusion as to the ultimate facts as that arrived at by the trial court. But this is not the test applied in this court upon an appeal. If the findings attacked are supported by any substantial evidence, the findings of the trial court are conclusive upon this court.
I agree with what the presiding justice has said in regard to the action of the trial court in allowing witnesses to give their opinions as to whether or not appellant had the ability to manage his property. By this testimony witnesses were *Page 622 
allowed in effect to give their opinions upon the general merits of the case and as to the question directly in issue. This may not be done. (Wilson v. Reedy, 33 Minn. 503, [24 N.W. 191]; McDonald v. State, 128 N.Y. 18, [27 N.E. 358]; Blum v.Manhattan Ry. Co., 1 Misc. Rep. 119, 20 N.Y. Supp. 722; Davis
v. Fuller, 12 Vt. 178, [36 Am. Dec. 334]; Morcy v. Sun Mut.Ins. Co., 11 La. Ann. 748; Hoener v. Kock, 84 Ill. 408;Muldowney v. Illinois Cent. Ry. Co., 39 Iowa, 615; White v.Bailey, 10 Mich. 155.)